Citation Nr: 0930995	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to December 1970 and from December 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in June 2005.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran's service treatment records show no 
evidence of peripheral neuropathy of either the arms or legs.  
The Veteran's last VA examination took place in February 
2006, during this examination, the examiner noted that the 
Veteran denied numbness or tingling in the upper and lower 
extremities.  The examiner additionally noted that the 
Veteran had no neuropathy at the time of examination.  In the 
Veteran's VA-9 substantive appeal form dated May 2006, the 
Veteran stated that he did have complications of diabetes 
during his February examination.  

In March 2006, the Veteran was granted service connection for 
diabetes mellitus associated with herbicide exposure 
effective April 2004 while his claims were on appeal.  During 
his April 2009 BVA hearing, the Veteran stated that he 
experienced tingling in his legs, feet and hands and had 
experienced such feelings for at least five years.  VA 
medical center treatment notes dated June 2009 noted that the 
Veteran complained of aching in the upper and lower 
extremities which he described as constant.  The Veteran 
additionally reported muscle spasms which had progressed for 
the past four years.  

The Board finds that, as the Veteran's last VA examination 
was conducted over three years ago, the Veteran should be 
afforded an examination to determine whether he has 
peripheral neuropathy of the upper and lower extremities.  
The Veteran's last VA examination was performed before the 
Veteran was granted service connection for diabetes mellitus 
which could allow, if the evidence showed a diagnosis of 
peripheral neuropathy to a compensable degree, for service 
connection for peripheral neuropathy secondary to diabetes 
mellitus.  As there are multiple theories or means to 
establish service connection in this case, the Board must 
adjudicate this claim both on a direct service connection 
basis and as a secondary service connection basis. Robinson 
v. Mansfield, 21 Vet. App. 545 (2007).  Therefore, the 
Veteran must be afforded a VA examination before the Board 
can make a determination on the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for peripheral neuropathy since 
June 2009.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA neurology examination to determine 
whether he suffers from peripheral 
neuropathy of the upper and/or lower 
extremities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
record and an examination of the Veteran 
the physician should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has bilateral upper 
and/or lower peripheral extremity 
neuropathies which are related to 
service.  Further, an opinion should also 
be provided as to whether the Veteran has 
bilateral upper and lower extremity 
peripheral neuropathies are due to or 
aggravated by the Veteran's service 
connected diabetes mellitus.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

